Exhibit 10.1
SEPARATION AND WAIVER OF LIABILITY AGREEMENT
     I, William J. Finnerty, am an employee of Tesoro Corporation. My last day
of employment is March 31, 2010 (the “Separation Date”). I have voluntarily
agreed to accept certain separation benefits being offered to me upon my
separation from service with Tesoro Corporation, on the terms and conditions set
forth below, and voluntarily enter into this Separation and Waiver of Liability
Agreement (“Agreement”).
1. Payments and Other Considerations.
In consideration of the payments and benefits listed below, and other good and
valuable consideration (the “Consideration”), the sufficiency of which I
acknowledge, I make the following agreements and RELEASE AND FOREVER DISCHARGE
the persons and organizations specified in Paragraph 4 below. I acknowledge that
the Consideration is in addition to anything of value to which I am already
entitled. This release and these agreements are made for myself, and on behalf
of my heirs, executors, legal representatives, administrators, successors, and
assigns. As used in this Agreement, the term “Consideration” shall include the
following:
(a) Cash payment to me of the sum of TWO MILLION FOUR HUNDRED FIFTY-THREE
THOUSAND TWO HUNDRED FIFTY-TWO AND NO/100 DOLLARS ($2,453,252.00) in separation
pay (hereinafter, the “Separation Pay”). I understand and agree that Tesoro
Corporation will deduct from this Separation Pay withholdings for federal income
taxes, social security taxes, any other deductions required by law, and any
other deductions agreed to by me in writing. The Separation Pay shall be paid as
follows (assuming Employee has timely executed and not revoked the Agreement):
SEVENTY-FIVE THOUSAND FIVE HUNDRED FORTY-TWO AND NO/100 DOLLARS ($75,542.00)
shall be paid each calendar month during the six (6) month period beginning
April 1, 2010, and TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) shall be paid
in a lump sum on October 1, 2010. I acknowledge and agree that these payments
are not otherwise required by Tesoro Corporation’s policies, procedures, and
practices and that I would not be entitled to the Separation Pay but for the
promises made by me in this Agreement. These payments shall be made via direct
deposit to the account information I provide to Tesoro Corporation.
(b) My spouse, my eligible dependents and I shall continue to participate in,
and receive group health coverage under, Tesoro Corporation’s group health plans
that provide group health coverage to retirees of Tesoro Corporation from time
to time, but only to the extent such plans continue to be available to the
Tesoro Corporation’s retirees and only until the earliest to occur of (i) two
and one-half (21/2) years after the date of termination, (ii) my death (or in
the case of coverage for my qualified beneficiary, the death of that qualified
beneficiary), or (iii) the date on which I become (or in the case of coverage
for my qualified beneficiary, my qualified beneficiary becomes) eligible for
coverage under any other group health plan of a subsequent employer providing
comparable coverage (the “Continuation Coverage Period”); provided that Tesoro
Corporation shall pay for 100% of such group health coverage, and the premiums
that otherwise would be charged to me for such coverage but for this Paragraph
1(c) shall be taxable to me; the group health plan

 



--------------------------------------------------------------------------------



 



coverage benefits provided by Tesoro Corporation under this Paragraph 1(c)
during any taxable year of mine will not affect such benefits provided by Tesoro
Corporation in another taxable year during the Continuation Coverage Period; and
the right to the benefits provided under this Paragraph 1(c) is not subject to
liquidation or exchange for another benefit.
(c) Subject to the terms and conditions of the applicable executive long-term
incentive plans governing the option awards or restricted stock awards, I will
continue to vest in all stock option awards or restricted stock awards over the
two (2) year period commencing on the Separation Date. With respect to option
awards granted to me after February 2, 2005, I will have two (2) years after the
Separation Date to exercise all options, to the extent vested, unless by virtue
of the particular stock option award, the option grant expires on an earlier
date.
I acknowledge that, prior to entering this Agreement, I have already received or
have been advised that I will receive payment from Tesoro Corporation for the
following items in accordance with applicable state law, less standard
deductions as required by law:
(i) All previously unpaid salary earned through the Separation Date;
(ii) All unused vacation pay earned through the Separation Date, and
(iii) The benefits available to me as a retiree under Tesoro’s retirement plans.
2. Forfeiture of Unvested Phantom Stock Options.
All of my unvested phantom stock options will be forfeited on the Separation
Date.
3. Consulting Services.
I agree to provide consulting services as requested from time to time by Tesoro
Corporation, its subsidiaries and affiliates, specifically, I agree to consult
with the Chief Executive Officer from time to time at his request, but no more
than eight (8) hours per week, on matters including, but not limited to, Tesoro
Corporation’s involvement with industry trade groups including the National
Association of Petrochemical Refiners and the Western States Petroleum
Association, and on-going matters related to governmental affairs impacting the
refining industry as a whole, and special projects that may arise. I will be
reimbursed for all reasonable expenses associated with the consulting services.
I agree to continue as a consultant for Tesoro Corporation and affiliates until
the earlier of (i) the last day of the six (6) month period commencing on the
Separation Date (the “Consulting Period”) or (ii) the day on which I commence
employment elsewhere. I shall further be required to provide the Senior Vice
President, Administration of Tesoro Companies, Inc. with written notice
indicating that I have commenced employment elsewhere if such commencement is
during the Consulting Period, in which case, the Consulting Period will
terminate on the date that I commence employment elsewhere.

2



--------------------------------------------------------------------------------



 



4. Persons and Organizations Released.
I release Tesoro Corporation, any subsidiary or other affiliated companies,
successors, and assigns and all of their past, present, and future shareholders,
owners, agents, representatives, officers, directors, administrators, trustees,
insurers, successors, and employees. Collectively, these persons and
organizations are referred to in this Agreement as “Tesoro.”
5. Matters Released.
I release Tesoro from all existing, past and present, known and unknown claims,
demands, and causes of action of any nature for all existing, past and present,
known and unknown damages and remedies of any nature, which have accrued or
which may ever accrue to me or to others on whose behalf I enter into this
Agreement, resulting from or relating to any act or omission of any kind
occurring on or before the date of signing this Agreement.
This release includes but is not limited to all claims under any federal, state,
or local employment law or regulation. I understand and agree that this release
is intended to include but is not limited to all claims that I could assert
concerning the terms and conditions of my employment, concerning anything that
happened to me while I was an employee, or concerning the separation of my
employment.
This release includes but is not limited to claims under Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; 42 U.S.C. § 1981;
the Americans with Disabilities Act; the Rehabilitation Act of 1973; Executive
Order 11246; the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act; the Worker Adjustment and Retraining
Notification Act (“WARN”), the Employment Retirement Income Security Act, as
amended; the retaliation provisions of the Texas Workers’ Compensation Act, the
Texas Commission on Human Rights Act, Chapter 451 of the Texas Labor Code; the
Fair Labor Standards Act; the Equal Pay Act; and the Family and Medical Leave
Act.
This release also includes but is not limited to all claims under any other
state, federal, or local law or regulation and all claims at common law
(including but not limited to negligence, contract, or tort claims). The release
also includes all claims for back pay, front pay, damages, liquidated damages,
exemplary and punitive damages, injunctive relief, costs, or attorneys’ fees.
This release is not intended to waive rights or claims, if any, that arise after
the date this Agreement is executed. Further, this release is not intended to
waive vested rights, if any, that I might have in any written benefit plan or
program. I understand that the terms and conditions contained within any such
benefit plan or program, specifically including those relating to any vested
rights that I may have in such plan or program, shall be controlling.
In addition, notwithstanding the foregoing, nothing in this Agreement shall
prevent me from filing a charge with any federal, state or administrative
agency, but I agree not to participate in, and waive any rights with respect to,
any monetary or financial relief arising from any such proceeding that relates
to the matters released by this Agreement.

3



--------------------------------------------------------------------------------



 



6. OWBPA Compliance.
I acknowledge that the release and waiver provisions of this Agreement comply
with the requirements of the Older Workers Benefit Protection Act, 29 U.S.C. §
626(f)(1) (A)-(G). I have knowingly and voluntarily agreed, for the
consideration set forth herein, to waive, among other things, any and all rights
and claims I may have against Tesoro under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”). I specifically
acknowledge that the waiver of rights under the ADEA is written in a manner that
I understand, that the waiver specifically refers to claims arising under the
ADEA, that I have not waived any rights or claims under the ADEA that arise
after the date this Agreement is executed, that my waiver of rights or claims
under the ADEA is in exchange for consideration in addition to anything of value
that I am otherwise entitled to receive from Tesoro.
7. Consultation with Attorney.
I have voluntarily chosen to sign this Agreement and to agree to its terms and
provisions. I have also been advised and have had the opportunity to request,
before signing, sufficient time to thoroughly discuss all terms, provisions, and
aspects of this Agreement with an attorney.
8. Understanding of Agreement.
In signing this Agreement, I have relied on my own judgment and/or the advice of
my attorney, and not on any statement or representation of Tesoro. I understand
the terms and conditions of this Agreement, agree to abide by it, and
voluntarily execute it without reservation. I understand that this agreement is
a full, complete, and final release of any and all claims that I may have
against Tesoro.
9. Confidentiality and Non-Disclosure of Proprietary Information.
I acknowledge that I have had access to and become familiar with various trade
secrets and proprietary and confidential information of Tesoro, including, but
not limited to, the identity, responsibilities, and/or income of employees,
costs of doing business, financial information, formulas, processes, and
suppliers, compilations of information, records, customer information, methods
of doing business, information about past, present, pending, and/or planned
transactions, and other confidential information (collectively referred to as
“Confidential Information”), which are owned by Tesoro and regularly used in the
operation of its business, and as to which Tesoro takes precautions to prevent
dissemination to persons other than certain directors, officers, and employees.
I acknowledge that the Confidential Information (i) is secret and not known in
the industry; (ii) gives Tesoro an advantage over competitors who do not know or
use the Confidential Information; (iii) is of such value and nature as to make
it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Confidential Information; and (iv) constitutes a valuable,
special, and unique asset of Tesoro, the disclosure of which could cause
substantial injury and loss of profits and goodwill to Tesoro. Confidential
Information does not include material, data, documents, and/or information that
Tesoro has voluntarily placed in the public domain; that has been lawfully and
independently developed and publicly disclosed by third parties; that
constitutes general knowledge and skills that I gained during the time period of
my employment with Tesoro, or that otherwise enters the public domain though
lawful means.

4



--------------------------------------------------------------------------------



 



I agree that I will not in any way use or disclose any Confidential Information,
directly or indirectly, at any time in the future, and shall otherwise protect
such information from unauthorized use or disclosure by others. All files,
records, documents, information, data, and similar items relating to the
business of Tesoro, or its prospects, services, suppliers, products, customers,
finances, data processing, purchasing, accounting, or marketing systems, whether
prepared by me or otherwise coming into my possession, will remain the exclusive
property of Tesoro, and in any event must be promptly delivered to Tesoro
Corporation upon execution of this Agreement.
As a result of my employment by Tesoro, I may have had access to, or knowledge
of, confidential business information or trade secrets of third parties. I also
agree to preserve and protect the confidentiality of such third-party
confidential information and trade secrets to the same extent, and on the same
basis, as the privileged confidential business and/or trade secret information
of Tesoro.
10. Return of Property and Confidential Information.
I agree that all documents or materials that I obtained while employed by Tesoro
and that contain or disclose privileged, confidential business and/or
trade-secret information are and remain the property of Tesoro. I agree that I
will immediately deliver any such materials, including all copies, to Tesoro
Corporation. I also agree that I will examine all of my personal computers for
any privileged, confidential business and/or trade-secret information and return
copies of such information to Tesoro Corporation and then delete such
information from such computers, without retaining any copies thereof. I further
agree to return, if I have not already returned such property, all company
property, which includes but is not limited to computers, equipment,
identification badges, computer passwords, keys, credit cards, books, records,
and any other items belonging to Tesoro Corporation, subject to arranging for
the continued use of certain equipment during the Consulting Period.
11. Non-Disparagement.
I agree not to disclose or make public (directly or indirectly) any facts or
allegations about any Tesoro employees. I also agree not to disparage or
communicate negatively about the business, products, services, customers,
management, or employment/compensation/benefit practices and policies of Tesoro.
To the extent allowed by law, I also agree not to help, encourage, or
participate (directly or indirectly) in any claims or lawsuits against Tesoro
for any claims related to any individual’s employment (or separation from
employment) with Tesoro.
12. Non-Solicitation of Employees.
I agree that for a period of two (2) years after my last day of active
employment with Tesoro that I will not, either directly or indirectly, on my own
behalf or on behalf of others, solicit, attempt to hire, or hire any person
currently employed by Tesoro or who was employed by Tesoro at any time during
the six (6) months prior to such solicitation or job offer, to work for Employee
or for another entity, firm, corporation, or individual.

5



--------------------------------------------------------------------------------



 



13. Breach.
I agree that upon any breach or threatened breach by me of, or challenge by me
to, Paragraphs 9 through 12, I will forfeit the right to payment of any
Consideration otherwise due me under Paragraph 1(a) and return to Tesoro
Corporation any cash Consideration previously paid to me under Paragraph 1(a). I
further agree that any breach or threatened breach of Paragraphs 9 through 12
cannot be remedied solely by money damages, and that in addition to any other
remedies Tesoro may have, any such breach or threatened breach shall entitle
Tesoro to obtain injunctive relief against me. Nothing herein, however, shall be
construed as limiting Tesoro’s right to pursue any other available remedy at law
or in equity, including recovery of damages and termination of this Agreement;
provided further, that any breach of Paragraphs 9 through 12 by me will result
in forfeiture of all rights to the payments referenced in Paragraph 1, above.
14. Outplacement Compensation.
In consideration of the promises and agreements contained herein, Tesoro
Corporation agrees to provide me with outplacement services through a firm
chosen solely by Tesoro Corporation, for a six (6) month period beginning on the
date of the execution of this Agreement. However, such outplacement services
shall cease upon my acceptance of a position offer, even if such acceptance of a
position offer is within the six (6) month period as described above.
15. Independent Covenants.
The covenants in Paragraphs 9 through 14 of this Agreement shall be construed as
agreements independent of any other provision of this Agreement, and the
existence of any claim or cause of action that I might have against Tesoro,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Tesoro of such covenants.
16. Entire Agreement.
This Agreement represents the entire agreement between Tesoro and me, and there
are no other agreements or understandings other than those contained in this
Agreement. I do not rely upon any other consideration, promise or agreement not
contained in this Agreement. This Agreement substitutes for all prior and
contemporaneous agreements and understandings, written or oral, between Tesoro
and me related to the subject matter of this Agreement. I understand that this
Agreement may not be changed unless the modification is in writing and signed by
both the Executive Vice President, General Counsel and Secretary of Tesoro
Corporation and me.
17. Governing Law and Disputes.
This Agreement is entered into and performable in San Antonio, Texas, and shall
be governed by, construed, and enforced in accordance with, and subject to,
federal law where applicable or, to the extent that federal law does not
control, the laws of the State of Texas. Venue shall lie exclusively with the
United States District Court in San Antonio, Texas, where applicable, or with
the courts of Bexar County, Texas. I irrevocably and unconditionally waive all
right to trial by jury in any lawsuit, action, proceeding, or counterclaim
(whether based in contract, tort, or otherwise) arising out of or relating to
this Agreement or arising out of or relating to my

6



--------------------------------------------------------------------------------



 



employment by Tesoro Corporation. This waiver of jury trial and forum selection
provision applies to disputes between me and Tesoro.
18. Headings.
The headings in this Agreement have been used for administrative convenience
only and shall not be used in interpreting or construing the meaning of any
provision in this Agreement.
19. Invalid Provision.
If any provision of this Agreement is or may be held by a court of competent
jurisdiction to be invalid, void, or unenforceable to any extent, the validity
of the remaining parts, terms, or provisions of this Agreement will not be
affected thereby.
20. Counterparts.
This Agreement may be executed in a number of identical counterparts, each of
which for all purposes is deemed an original and all of which constitute
collectively one Agreement.
21. Acceptance of the Agreement.
I have been provided and understand that I have at least twenty-one (21) days
from receipt of this Agreement to decide whether to accept it. I understand that
I may elect to accept this Agreement and execute it any time prior to the
expiration of this period. I have been provided with a full opportunity to
review and consider all terms, provisions and aspects of the Agreement. I
understand that if I fail to execute and return this Agreement within four
(4) days of the twenty-one (21) day period, the Agreement will be considered
rejected and I will not be entitled to the Consideration offered by Tesoro
Corporation. I also understand that I shall have seven (7) full days following
execution of the Agreement during which I may revoke the Agreement in its
entirety. I understand that any revocation within this period must be submitted,
in writing, to Tesoro Corporation and state, “I hereby revoke my acceptance of
the release provisions of my Separation and Waiver of Liability Agreement.”
Revocation must be personally delivered to Tesoro Corporation — attention
General Counsel, or delivered by express overnight delivery service to Tesoro
Corporation — attention General Counsel, in either case within seven (7) days of
execution of this Agreement.

7



--------------------------------------------------------------------------------



 



22. Effective Date of the Agreement.
The release provisions of this Agreement will become effective and enforceable
on the first day after the revocation period has expired, provided that I have
not revoked my acceptance of this Agreement. If the last day of the revocation
period is a Saturday, Sunday, or legal holiday in Texas, then the revocation
period will not expire until the next following day which is not a Saturday,
Sunday, or legal holiday. I understand that if I revoke the release provisions
under the Agreement, I will not receive the Consideration, as defined above.
ACCEPTED:
Executive:
William J. Finnerty

          /s/ WILLIAM F. FINNERTY        

Date: March 18, 2010

          TESORO CORPORATION
      By:   /s/ BRUCE A. SMITH         Bruce A. Smith        Chairman of the
Board of Directors, President and Chief Executive Officer     

Date: March 17, 2010

8